Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 3-5 are objected to because of the following informalities.  Claims 3 and 4 should end with a period.  See MPEP 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pechacek (3,140,535).
Re Claim 1, Pechacek – an autofrettage method and apparatus – discloses a pressure vessel for hydrogen [C, intended use as the container can be used to hold hydrogen] which is made of steel [Col. 3 Lines 33-35], wherein a compressive residual stress is present on an inner surface side of a pressure vessel body for hydrogen, and wherein an elastic region is provided on an outer surface side of the pressure vessel body for hydrogen [Figs. 1 and 2, Col. 3 Lines 33-44 and 55-59].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pechacek as applied to Claims 1 and 6 above, respectively, in view of Tarwater (3,198,630).
Re Claims 2 and 7, Pechacek does not expressly disclose that an equivalent plastic strain remaining on an inner front surface of the pressure vessel body for hydrogen is 1% or less.  However, Tarwater – a super strength steel alloy and product – discloses the steel [Tarwater, Col. 3 Lines 29-43] in which a plastic strain for a steel is 
Re Claims 3 and 8, Pechacek does not expressly disclose that in a radial direction of the pressure vessel body for hydrogen, a plastic region on the inner surface side is 50% or less of a wall thickness.  However, Tarwater discloses in a radial direction of the pressure vessel body for hydrogen, a plastic region on the inner surface side is 50% or less of a wall thickness [Tarwater, Col. 7 Lines 16-35].  The examiner notes the plastic region can be less than 50% of the thickness of the container wall [Tarwater, Col. 7 Lines 16-35].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses a plastic region can have a certain percentage of the thickness of the container to allow for deformation.  See MPEP 2143 (I)(E).  One of ordinary skill would be able to modify the plastic region in the container wall of the Pechacek container to be 50% or less than the thickness of .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pechacek as applied to Claim 1 above in view of Igarashi et al. (2005/0178478) [Igarashi].
Pechacek does not expressly disclose that the steel used for the pressure vessel has a tensile strength of 725 MPa or more, and that the steel is a Ni-Cr-Mo-V steel.  However, Igarashi – a stainless steel for high-pressure hydrogen gas tanks – discloses the material used for the container is a Ni-Cr-Mo-V steel [Igarashi, Paragraphs 35, 38, and 39], in which the tensile strength of the material was over 725 MPa [Igarashi, Paragraph 179].  The Applicant believes the claimed invention has an improvement over the prior art, when the prior art already discloses the tensile strength of the material to be used and the makeup of the steel used to make the container.  See MPEP 2143 (I)(B) and (E).  One of ordinary skill would be able to manufacture the Pechacek container to be made of Ni-Cr-Mo-V steel with a tensile strength above 725 MPa, before the effective filing date of the claimed invention with predictable and obvious results, with superior mechanical properties and better corrosion resistance.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Berman et al. (3,438,114).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571) 270-1893.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ROBERT J HICKS/Primary Examiner, Art Unit 3736